Exhibit 10.4

When Recorded Return To:

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

Attention: William F. Timmons, Esq.

DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF LEASES AND RENTS, AND FINANCING STATEMENT

HC-8451 PEARL STREET, LLC,

a Delaware limited liability company,

as Grantor

to

THE PUBLIC TRUSTEE OF ADAMS COUNTY, COLORADO,

as Trustee

for the benefit of

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

as Agent,

 

   

Dated:

 

As of September 28th, 2012

        

Property Address:

 

8451 Pearl Street,

          

Thornton, Colorado

        

Location:

 

Adams County, Colorado

    



--------------------------------------------------------------------------------

THIS DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS, AND
FINANCING STATEMENT (this “Instrument”) is given as of this 28th day of
September, 2012, by HC-8451 PEARL STREET, LLC, a Delaware limited liability
company (“Grantor”), having a mailing address of 4211 W. Boy Scout Boulevard,
Tampa, Florida 33607, to THE PUBLIC TRUSTEE OF ADAMS COUNTY, COLORADO, as
trustee (“Trustee”), for the use and benefit of KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), having a mailing address of 4900
Tiedeman Road, Brooklyn, Ohio 44144, Attn: Real Estate Capital Services, with a
copy to KeyBank National Association, 1200 Abernathy Road, N.E., Suite 1550,
Atlanta, Georgia 30328, Attn: Daniel Stegemoeller, as Agent (KeyBank, in its
capacity as Agent, is hereinafter referred to as “Agent”) for itself and each
other lender (collectively, the “Lenders”) which is or may hereafter become a
party to that certain Credit Agreement, dated as of March 30, 2012, by and among
Carter/Validus Operating Partnership, LP, a Delaware limited partnership
(“Borrower”), KeyBank, as Agent and the Lenders, as amended by that certain
First Amendment to Credit Agreement, dated as of May 8, 2012, by and among
Borrower, Carter Validus Mission Critical REIT, Inc., a Maryland Corporation
(“REIT”), HC-2501 W William Cannon Dr, LLC, a Delaware limited liability company
(“HC-2501”), and KeyBank, individually and as Agent for the Lenders, as further
amended by that certain Second Amendment to Credit Agreement, dated as of
June 29, 2012, by and among Borrower, REIT, HC-2501, DC-19675 W. Ten Mile, LLC,
a Delaware limited liability company (“DC-19675”), Synovus Bank and KeyBank,
individually and as Agent for the Lenders, and as further amended by that
certain Third Amendment to Credit Agreement, dated as of July 30, 2012 by and
among Borrower, REIT, HC-2501, DC-19675, KeyBank, individually and as Agent for
the Lenders, Synovus Bank and Texas Capital Bank, N.A. (as the same may be
varied, amended, restated, renewed, consolidated, extended or otherwise
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein that are not otherwise defined herein shall have the meanings set forth
in the Credit Agreement. Grantor is a Guarantor and will benefit from the Credit
Agreement, as more fully set forth in the Guaranty (as hereinafter defined)
executed by Grantor, and is granting this Instrument in consideration for such
benefit. KeyBank, as Agent, is the beneficiary of this Instrument and in that
capacity is referred to herein as “Beneficiary.”

W I T N E S S E T H:

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations
of Grantor and Borrower hereinafter set forth, Grantor does hereby GRANT,
BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER and SET OVER UNTO Trustee, with GENERAL
WARRANTY in trust WITH POWER OF SALE, for the benefit of Beneficiary, which is
acting for the ratable benefit of the Lenders and the holders of the Hedge
Obligations, and their successors and assigns, all of Grantor’s right, title and
interest in and to the following described land and interests in land, estates,
easements, rights, improvements, property, fixtures, equipment, furniture,
furnishings, appliances, general intangibles, and appurtenances, whether now or
hereafter existing or acquired (collectively, the “Property”):

(a) A fee simple interest in all those tracts or parcels of land described in
Exhibit “A” attached hereto and by this reference made a part hereof, along with
all easements appurtenant thereto, located in Adams County, Colorado (the
“Land”).

 

2



--------------------------------------------------------------------------------

(b) All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal systems, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus, refrigerating plants, refrigerators, cooking apparatus and
appurtenances, storm windows and doors, window and door screens, awnings and
storm sashes, which are or shall be owned by Grantor and attached to said
Improvements and all other furnishings, furniture, glassware, tableware,
uniforms, linen, drapes and curtains and related hardware and mounting devices,
wall to wall carpeting, radios, lamps, telephone systems, televisions and
television systems, computer systems, guest ledgers, vehicles, fixtures,
machinery, equipment, apparatus, appliances, books and records, chattels,
inventory, accounts, farm products, consumer goods, general intangibles and
personal property of every kind and nature whatsoever now or hereafter owned by
Grantor and located in, on or about, or used or intended to be used with or in
connection with the use, operation or enjoyment of the Property, including all
extensions, additions, improvements, betterments, after-acquired property,
renewals, replacements and substitutions, or proceeds from a permitted sale of
any of the foregoing, together with the benefit of any deposits or payments now
or hereafter made by Grantor or on behalf of Grantor, all of which are hereby
declared and shall be deemed to be fixtures and accessions to the Land and a
part of the Property as between the parties hereto and all persons claiming by,
through or under them, and which shall be deemed to be a portion of the security
for the indebtedness herein described and to be secured by this Instrument.

(c) All easements, access rights, rights-of-way, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Grantor.

(d) All leases and all subleases, tenancies, occupancies and licenses, whether
oral or written (collectively, the “Leases”), and all income, rents, issues,
profits, room rentals, transient or guest payments, fees, charges or other
payments for the use or occupancy of rooms or other facilities, and revenues of
the Property from time to time accruing (including, without limitation, all
payments under Leases, all guarantees of the foregoing or letters of credit
relating to the

 

3



--------------------------------------------------------------------------------

foregoing, lease termination payments, proceeds of insurance, condemnation
payments, tenant security, damage or other deposits whether held by Grantor or
in a trust account, all escrow agreements relating to any of the Leases
including that certain Property Improvement Escrow Agreement dated as of event
date herewith by and between Grantor, 8451 Pearl Street Operating Company, LLC,
a Delaware limited liability company, 8451 Pearl Street, LLC, a Delaware limited
liability company and Gray Robinson, P.A., as escrow agent (as modified or
amended from time to time, the “Escrow Agreement”), escrow funds, including,
without limitation, any funds escrowed for tenant improvements, fees, charges,
rents, license fees, accounts, royalties, security, damage or other deposits
(including tenants’ security deposits) from time to time accruing, all payments
under working interests, production payments, royalties, overriding royalties,
operating interests, participating interest and other such entitlements, and all
the estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Grantor of, in and to the same
(collectively, the “Revenues”); reserving only the right to Grantor to collect
the same (other than lease termination payments, insurance proceeds and
condemnation payments) so long as no Event of Default has occurred and is
continuing.

(e) All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and subcontracts, written or oral, express or implied, now or
hereafter entered into, arising or in any manner related to the purchase,
construction, design, improvement, use, operation, ownership, occupation,
enjoyment, sale, conversion or other disposition (voluntary or involuntary) of
the Property, or the buildings and improvements now or hereafter located
thereon, or any other interest in the Property, or any combination thereof,
franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service contracts, agreements relating
to the collection of receivables or use of customer lists, all bookings and
reservations for space or facilities within the Property, all purchase options,
option agreements, rights of first refusal, contract deposits, earnest money
deposits, prepaid items and payments due and to become due thereunder, and
further including all payment and performance bonds, labor, deposits,
assurances, construction guaranties, guaranties, warranties, indemnities and
other undertakings, architectural plans and specifications, drawings, surveys,
soil reports, engineering reports, inspection reports, environmental audits and
other technical descriptions and reports relating to the Property, renderings
and models, permits, consents, approvals, licenses, variances, agreements,
contracts, building permits, purchase orders and equipment leases, personal
property leases, and all causes of action relating thereto.

(f) All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Grantor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired.

 

4



--------------------------------------------------------------------------------

(g) All assets related to the ownership or operation of the Property or the
Improvements now or hereafter erected thereon, including, without limitation,
accounts (including, without limitation, health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts, documents,
general intangibles (including, without limitation, payment intangibles, and all
current and after acquired copyrights, copyright rights, advertising materials,
web sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade dress rights, company names, logos, and all domain
names, owned or used in connection with the Grantor’s business, and in each case
all goodwill associated therewith), goods (including, without limitation,
inventory, property, possessions, equipment, fixtures and accessions),
instruments (including, without limitation, promissory notes), investment
property, letter-of-credit rights, letters of credit, money, supporting
obligations, as-extracted collateral, timber to be cut and all proceeds and
products of anything described or referred to above in this Subsection (g), in
each case as such terms are defined under the Uniform Commercial Code as in
effect in the applicable jurisdiction.

(h) All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Beneficiary pursuant to this
Instrument, the Credit Agreement or any other of the Loan Documents.

(i) All water, ditch, well and reservoir rights which are appurtenant to or
which have been used in connection with the Land. All oil, gas, minerals,
mineral rights and any right to receive rents, royalties or profits under any
oil and gas lease, now or hereafter related to the Land.

(j) All awards and payments, including interest thereon, resulting from the
exercise of any right of eminent domain or any other public or private taking
of, injury to, or decrease in the value of, any of the Land or the Improvements.

(k) All appurtenances to any of the foregoing, and all proceeds, products,
substitutions and accessions of the foregoing of every type.

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the Trustee, for the use, benefit and behoof of
Beneficiary for the ratable benefit of the Lenders and the holders of the Hedge
Obligations and their respective successors and assigns, IN FEE SIMPLE forever;
and Grantor covenants that Grantor is lawfully seized and possessed of the
Property as aforesaid, and has good right to convey its indefeasible fee simple
interest in the Land, that the same is unencumbered except for those matters
expressly set forth in Exhibit “B” attached hereto and by this reference made a
part hereof (the “Permitted Encumbrances”), and that Grantor does warrant and
will forever defend the title thereto against the claims of all persons
whomsoever, except as to those matters set forth in said Exhibit “B” attached
hereto, or otherwise specifically approved by Beneficiary in writing after the
date hereof.

 

5



--------------------------------------------------------------------------------

IN TRUST NEVERTHELESS to secure the following described obligations
(collectively, the “Secured Obligations”):

(a) The debt evidenced by (i) those certain Revolving Credit Notes made by
Borrower in the aggregate principal amount of Fifty-Five Million and No/100
Dollars ($55,000,000.00) to the order of Lenders, which evidence a revolving
credit loan in the initial principal amount of up to $55,000,000.00 and that may
be increased to up to Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) pursuant to Section 2.11 of the Credit Agreement, and
(ii) that certain Swing Loan Note made by Borrower in the principal amount of
Ten Million and No/100 Dollars ($10,000,000.00) to the order of KeyBank, each of
which has been issued pursuant to the Credit Agreement and each of which is due
and payable in full on or before March 30, 2015, unless extended as provided in
the Credit Agreement; and (iii) each other note as may be issued under the
Credit Agreement, each as originally executed, or if varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated
from time to time as so varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated (collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Grantor contained herein or of Grantor contained in
that certain Unconditional Guaranty of Payment and Performance by Grantor and
others in favor of Agent and the Lenders, dated as of March 30, 2012, as amended
by that certain First Amendment to Unconditional Guaranty of Payment and
Performance, dated as of June 29, 2012, and that certain Second Amendment to
Unconditional Guaranty of Payment and Performance dated as of July 19, 2012 (as
amended, restated, modified, renewed, supplemented or extended from time to
time, the “Guaranty”), of Borrower contained in the Credit Agreement, and of
Grantor and Borrower in the other Loan Documents, including, without limitation,
the obligation of Borrower to reimburse Issuing Lender for any draws under the
Letters of Credit;

(c) Any and all additional advances made by Beneficiary or any Lender to protect
or preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness now or hereafter owing by Borrower to
Beneficiary or any Lender pursuant to the terms of the Credit Agreement, whether
now existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;

(f) All costs and expenses incurred by the Trustee, Beneficiary, the Lenders and
the holders of the Hedge Obligations in connection with the enforcement and
collection of the Secured Obligations, including, without limitation, all
attorneys’ fees and disbursements, and all other such costs and expenses
described in and incurred pursuant to the Note, the Credit Agreement, the
Guaranty, this Instrument, and the other Loan Documents and the agreements
evidencing or relating to the Hedge Obligations (the “Hedge Documents”)
(collectively, the “Enforcement Costs”);

 

6



--------------------------------------------------------------------------------

(g) All additional amounts that may be disbursed as provided herein, in the Note
or other Loan Documents to the fullest extent permitted by law, including,
without limitation, as provided in C.R.S. 38-39-106, regardless of whether such
amounts exceed the maximum amount of the Note.

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
contained herein in a timely manner and the obligation of the Lenders to make
Loans and issue Letters of Credit under the Credit Agreement has terminated,
then this Instrument shall be released.

Grantor hereby further covenants and agrees as follows:

ARTICLE 1

1.01 Payment of Secured Obligations. Grantor will pay and perform or cause to be
paid and performed the Secured Obligations according to the tenor thereof and
all other sums now or hereafter secured hereby as the same shall become due.

1.02 Funds for Impositions. After the occurrence and during the continuance of
an Event of Default, Grantor shall pay to Beneficiary, subject to Beneficiary’s
option under Section 1.03 hereof, on the days that monthly installments of
interest are payable under the Note, until the Note is paid in full, a sum
(hereinafter referred to as the “Funds”) reasonably estimated by Beneficiary to
provide an amount necessary for payment of the following items in full fifteen
(15) days prior to when such items become due (hereinafter collectively referred
to as the “Impositions”): (a) the yearly real estate taxes, ad valorem taxes,
personal property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by the Credit
Agreement. The Impositions shall be reasonably estimated initially and from time
to time by Beneficiary on the basis of assessments and bills and estimates
thereof. The Funds shall be held by Beneficiary in a separate account free of
any liens or claims on the part of other creditors of Grantor and as part of the
security for the Secured Obligations. Grantor shall not be entitled to any
interest on the Funds held by Beneficiary. Grantor shall pay all Impositions
prior to delinquency as required by Section 1.03 hereof. In the event
Beneficiary elects to reserve Funds as permitted under this Section 1.02, within
ten (10) days after Grantor furnishes Beneficiary with reasonably satisfactory
evidence that Grantor has paid one or more of the items comprising the
Impositions, Beneficiary shall reimburse Grantor (or the one paying the
Impositions) therefor to the extent of the Funds then held by Beneficiary.
Alternatively, Beneficiary shall apply the Funds to pay the Impositions with
respect to which the Funds were paid to the extent of the Funds then held by
Beneficiary and provided Grantor has delivered to Beneficiary the assessments or
bills therefor. Grantor shall be permitted to pay any Imposition early in order
to take advantage of any available discounts. Beneficiary shall make no charge
for so holding and applying the Funds or for verifying and compiling said
assessments and bills. The Funds are pledged as additional security for the
Secured Obligations, and may be applied, at Beneficiary’s option and without
notice to Grantor, to the payment of the Secured Obligations upon the occurrence
of any Event of Default. If at any time the amount of the Funds held by
Beneficiary shall be less than the amount reasonably deemed necessary by
Beneficiary to

 

7



--------------------------------------------------------------------------------

pay Impositions as such become due, Grantor shall pay to Beneficiary any amount
necessary to make up the deficiency within fifteen (15) business days after
notice from Beneficiary to Grantor requesting payment thereof. Upon payment and
performance in full of the Secured Obligations and termination of the obligation
of the Lenders to make Loans and of Issuing Lender to issue Letters of Credit,
Beneficiary shall promptly refund to Grantor any Funds then held by Beneficiary.

1.03 Impositions, Liens and Charges. Grantor shall pay all Impositions and other
charges, if any, attributable to the Property prior to delinquency, and at
Beneficiary’s option during the continuance of an Event of Default, Grantor
shall pay in the manner hereafter provided under this Section 1.03. Grantor
shall, during continuance of an Event of Default, furnish to Beneficiary all
bills and notices of amounts due under Section 1.03 as soon as received, and in
the event Grantor shall make payment directly, Grantor shall, as and when
available, furnish to Beneficiary receipts evidencing such payments prior to the
dates on which such payments are delinquent, subject to Grantor’s right to
contest taxes, assessments and other governmental charges as provided in the
Credit Agreement. Grantor shall promptly discharge (by bonding, payment or
otherwise) any lien filed against the Property or Grantor (including federal tax
liens) and will keep and maintain the Property free from the claims of all
persons supplying labor or materials to the Property, subject to Grantor’s right
to contest the same as provided in the Credit Agreement. Grantor shall not claim
or be entitled to any credit against the taxable value of the Property by reason
of this Instrument, or any deduction in or credit on the Secured Obligations by
reason of Impositions paid.

1.04 Taxes, Liens and Other Charges.

(a) In the event of the passage of any state, federal, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
debts secured by deeds of trust or the manner of collecting taxes so as to
adversely affect Beneficiary or the Lenders, Grantor will promptly pay any such
tax. If Grantor fails to make such payment promptly, or if, in the opinion of
Beneficiary, any such state, federal, municipal, or other governmental law,
order, rule or regulation prohibits Grantor from making such payment or would
penalize Beneficiary or the Lenders if Grantor makes such payment or if, in the
opinion of Beneficiary, the making of such payment could reasonably result in
the imposition of interest beyond the maximum amount permitted by applicable
law, then the entire balance of the principal sums secured by this Instrument
and all interest accrued thereon shall, at the option of Beneficiary, become
immediately due and payable.

(b) Grantor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

1.05 Insurance.

Grantor shall procure, deliver to and maintain for the benefit of Beneficiary
and Lenders the insurance policies described in the Credit Agreement. Grantor
shall pay all premiums on

 

8



--------------------------------------------------------------------------------

such insurance policies. All proceeds of any property or casualty insurance or
awards of damages on account of any taking or condemnation for public use of or
injury to the Property are hereby assigned and shall be paid to Beneficiary, for
the benefit of the Lenders, subject to Borrower’s and Grantor’s right to adjust
certain claims and use such proceeds as provided in the Credit Agreement. Any
such proceeds shall be released and advanced to Borrower or Grantor in
accordance with and subject to the requirements of the Credit Agreement and be
applied to the cost of repairing or restoring the Property or the remaining
portion of the Property, with any balance remaining to be applied in accordance
with the terms and provisions of the Credit Agreement. In the event of a
foreclosure sale of all or any part of the Property pursuant to the enforcement
of this Instrument, the purchaser of such Property shall succeed to all rights
of Grantor, including any rights to the proceeds of insurance and to unearned
premiums, in and to all of the policies of insurance. In the event of a
foreclosure sale, Beneficiary is hereby authorized, without the further consent
of Grantor, to take such steps as Beneficiary may deem advisable to cause the
interest of such purchaser to be protected by any of such policies. In case of
Grantor’s failure to keep the Property properly insured as required herein,
Beneficiary, after notice to Grantor, at its option may (but shall not be
required to) acquire such insurance as required herein at Borrower’s and
Grantor’s sole expense.

1.06 Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, Grantor shall
notify Beneficiary promptly of the time and place of all meetings, hearings,
trials and other proceedings relating to such action. Beneficiary may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking, and may, in the names of both Grantor and Beneficiary,
make any claim for any such award or payment. All compensation, awards and other
payments or relief thereof, shall be paid and applied in accordance with terms
and provisions of the Credit Agreement. Grantor’s duty to pay the Note in
accordance with its terms and to perform the other Secured Obligations will not
be suspended by the pendency or discharged by the conclusion of any proceeding
for collection of any such award or payment, and any reduction in the Secured
Obligations resulting from Beneficiary’s application of any such award or
payment will take effect only when Beneficiary receives such award or payment.
If this Instrument has been foreclosed prior to Beneficiary’s receipt of such
award or payment, Beneficiary shall also be entitled to all of its costs and
expenses, including attorneys’ fees, incurred in connection therewith.

1.07 Care, Use and Management of Property.

(a) Grantor will keep, or cause to be kept, the roads and walkways, landscaping
and all other Improvements of any kind now or hereafter erected on the Land or
any part thereof in good condition and repair, will not commit or suffer any
waste, impairment or deterioration (ordinary wear and tear excepted) and will
not do or suffer to be done anything which will increase the risk of fire or
other hazard to the Property or any part thereof.

(b) Grantor will not remove or demolish nor alter the structural character of
any building located on the Land or any fixtures or personal property relating
thereto except when incidental to the replacement of fixtures and personal
property with items of like kind and value or customary tenant improvements
pursuant to Leases approved or deemed approved pursuant to the Credit Agreement.

 

9



--------------------------------------------------------------------------------

(c) If the Property or any part thereof is materially damaged by fire or any
other cause, Grantor will give immediate written notice thereof to Beneficiary.

(d) Grantor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority, all restrictive covenants
and other agreements affecting the Property or relating to the operation thereof
affecting the Property or any part thereof and all licenses or permits affecting
the Property or any part thereof, subject to Grantor’s right to contest the same
as provided in the Credit Agreement.

(e) Grantor shall keep the Property, including the Improvements and the Personal
Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

(f) Grantor shall keep all franchises, trademarks, trade names, service marks
and licenses and permits necessary for the Grantor’s use and occupancy of the
Property in good standing and in full force and effect.

(g) Unless required by applicable law or unless Beneficiary has otherwise agreed
in writing, Grantor shall not allow changes in the nature of the occupancy or
use for which the Property was intended at the time this Instrument was
executed. Grantor shall not abandon the Property. Grantor shall not initiate,
fail to contest or acquiesce in a change in the zoning classification of the
Property or subject the Property to restrictive or negative covenants without
Beneficiary’s written consent. Grantor shall comply with, observe and perform
all zoning and other laws affecting the Property, all agreements and restrictive
covenants affecting the Property, and all licenses and permits affecting the
Property, subject to Grantor’s right to contest compliance with laws to the
extent permitted in the Credit Agreement. If under applicable zoning provisions
the use of all or any part of the Property is or becomes a nonconforming use,
Grantor will not cause or permit such use to be discontinued or abandoned
without the express written consent of Beneficiary.

(h) To the extent permitted under the terms of the applicable Leases,
Beneficiary may, at Grantor’s expense, make or cause to be made reasonable
entries upon and inspections of the Property as permitted in the Credit
Agreement during normal business hours and upon reasonable advance notice, or at
any other time when necessary or appropriate in an emergency circumstance or
during the continuance of an Event of Default, in the sole reasonable discretion
of Beneficiary, to protect or preserve the Property.

(i) If all or any part of the Property shall be damaged by fire or other
casualty or loss, then, subject to the provisions of the Credit Agreement,
Grantor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be damaged through condemnation,
Grantor will promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Beneficiary. Notwithstanding the foregoing,
Grantor

 

10



--------------------------------------------------------------------------------

shall not be obligated to so restore unless, in each instance, Beneficiary
agrees to make available to Grantor (subject to the terms of the Credit
Agreement) any net insurance or condemnation proceeds actually received by
Beneficiary hereunder in connection with such casualty loss or condemnation, to
the extent such proceeds are required to defray the expense of such restoration;
provided, however, that, subject to the provisions of the Credit Agreement, the
insufficiency of any such insurance or condemnation proceeds to defray the
entire expense of restoration shall in no way relieve Grantor of its obligation
to restore.

(j) Grantor shall pay all normal and customary operating expenses for the
Property as the same become due.

1.08 Leases and other Agreements Affecting Property.

(a) As additional security for the Secured Obligations, Grantor presently and
unconditionally assigns and transfers to Beneficiary all of Grantor’s right,
title and interest in and to the Leases and the Revenues, including those now
due, past due or to become due by virtue of any of the Leases for the occupancy
or use of all or any part of the Property. Grantor hereby authorizes Beneficiary
or Beneficiary’s agents to collect the Revenues and hereby directs such tenants,
lessees and licensees of the Property to pay the Revenues to Beneficiary or
Beneficiary’s agents; provided, however, Grantor shall have a license (revocable
upon the occurrence and during the continuance of an Event of Default) to
collect and receive the Revenues. Grantor agrees that each and every tenant,
lessee and licensee of the Property may pay, and hereby irrevocably authorizes
and directs each and every tenant, lessee and licensee of the Property to pay,
the Revenues to Beneficiary or Beneficiary’s agents on Beneficiary’s written
demand therefor (which demand may be made by Beneficiary at any time after the
occurrence and during the continuance of an Event of Default) without any
obligation on the part of said tenant, lessee or licensee to inquire as to the
existence of an Event of Default and notwithstanding any notice or claim of
Grantor to the contrary, and Grantor agrees that Grantor shall have no right or
claim against said tenant, lessee or licensee for or by reason of any Revenues
paid to Beneficiary following receipt of such written demand.

(b) Grantor hereby covenants that Grantor has not executed any prior assignment
of the Leases or the Revenues, that Grantor has not performed, and will not
perform, any acts and has not executed, and will not execute, any instruments
which would prevent Beneficiary from exercising the rights of the beneficiary of
this Instrument, and that at the time of execution of this Instrument, there has
been no anticipation or prepayment of any of the Revenues for more than one
(1) month prior to the due dates of such Revenues. Grantor further covenants
that Grantor will not hereafter collect or accept payment of any Revenues more
than one (1) month prior to the due dates of such Revenues.

(c) Grantor agrees that neither the foregoing assignment of Leases and Revenues
nor the exercise of any of Beneficiary’s rights and remedies under this Section
or Article 2 hereof shall be deemed to make Beneficiary a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Beneficiary, in person
or by agent, assumes actual possession thereof. Grantor further agrees that the
appointment of any receiver for the Property by any court at the request of
Beneficiary or by

 

11



--------------------------------------------------------------------------------

agreement with Grantor, or the entering into possession of any part of the
Property by such receiver, shall not be deemed to make Beneficiary a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof.

(d) If Beneficiary exercises its rights and remedies pursuant to this Section or
Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Beneficiary may elect in its discretion to the reasonable costs of
taking control of and managing the Property and collecting the Revenues,
including, but not limited to, reasonable attorneys’ fees actually incurred,
fees, receiver fees, premiums on receiver’s bonds, costs of repairs to the
Property, premiums on insurance policies, Impositions and other charges on the
Property, and the costs of discharging any obligation or liability of Grantor as
landlord, lessor or licensor of the Property, or to the Secured Obligations.
Beneficiary or any receiver shall have access to the books and records used in
the operation and maintenance of the Property and shall be liable to account
only for those Revenues actually received. Beneficiary shall not be liable to
Grantor, anyone claiming under or through Grantor or anyone having an interest
in the Property by reason of anything done or left undone by Beneficiary
pursuant to this Section or Article 2 hereof, except in the event of
Beneficiary’s gross negligence or willful misconduct. If the Revenues are not
sufficient to meet the costs of taking control of and managing the Property and
collecting the Revenues, any monies reasonably expended by Beneficiary for such
purposes shall become a portion of the Secured Obligations. Unless Beneficiary
and Grantor agree in writing to other terms of payment, such amounts shall be
payable upon notice from Beneficiary to Grantor requesting payment thereof and
shall bear interest from the date of disbursement at the Default Rate stated in
the Credit Agreement unless payment of interest at such rate would be contrary
to applicable law, in which event such amounts shall bear interest at the
highest rate which may be collected from Grantor under applicable law. The
entering upon and taking possession of and maintaining of control of the
Property by Beneficiary or any receiver and the application of Revenues as
provided herein shall not cure or waive any Event of Default or invalidate any
other right or remedy of Beneficiary hereunder.

(e) It is the intention of Beneficiary and Grantor that the assignment
effectuated by this Instrument with respect to the Revenues shall be a direct
and currently effective assignment and shall not constitute merely an obligation
to grant a lien, security interest or pledge for the purpose of securing the
Secured Obligations.

(f) In the event that a court of competent jurisdiction determines that,
notwithstanding such expressed intent of the parties, Beneficiary’s interest in
the Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to
Borrower after the occurrence of an Event of Default advising Borrower of the
revocation of Borrower’s license to collect such Revenues, shall be sufficient
action by Beneficiary to (i) perfect such lien on or security interest in or
pledge of the Revenues, (ii) take possession thereof and (iii) entitle
Beneficiary to immediate and direct payment of the Revenues, for application as
provided in this Instrument, all without the necessity of any further action by
Beneficiary, including, without limitation, any action to obtain possession of
the Land, Improvements or any other portion of the Property.

 

12



--------------------------------------------------------------------------------

1.09 Leases of the Property.

(a) Except as permitted in the Credit Agreement, Grantor shall not enter into
any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written consent of
Beneficiary. Grantor, at Beneficiary’s request, shall furnish Beneficiary with
executed copies of all Leases hereafter made of all or any part of the Property.
Upon Beneficiary’s request, Grantor shall make a separate and distinct
assignment to Beneficiary, as additional security, of all Leases hereafter made
of all or any part of the Property.

(b) There shall be no merger of the leasehold estates created by the Leases with
the fee estate of the Land without the prior written consent of Beneficiary.
Beneficiary may at any time and from time to time by specific written instrument
intended for the purpose, unilaterally subordinate the lien of this Instrument
to any Lease, without joinder or consent of, or notice to, Grantor, any tenant
or any other Person, and notice is hereby given to each tenant under a Lease of
such right to subordinate. No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lienholder. Nothing herein shall be construed as
subordinating this Instrument to any Lease.

(c) Grantor hereby appoints Beneficiary its attorney-in-fact, coupled with an
interest, empowering Beneficiary to subordinate this Instrument to any Leases.

(d) Notwithstanding anything to the contrary contained herein or any of the
other Loan Documents, Grantor shall request and obtain the prior written consent
of Beneficiary before declaring a default or event of default pursuant to
Section 52 (Cross-Collateralization and Cross-Default) of that certain Lease
Agreement by and between Grantor and 8451 Pearl Street Operating Company, LLC, a
Delaware limited liability company, dated as of even date herewith, as modified
or amended from time to time.

(e) Grantor shall not amend, supplement or otherwise modify, or terminate or
cancel the Escrow Agreement without the prior written consent of Beneficiary.

1.10 Security Agreement.

(a) Insofar as the machinery, apparatus, equipment, fittings, fixtures, building
supplies and materials, general intangibles and articles of personal property
either referred to or described in this Instrument, or in any way connected with
the use and enjoyment of the Property is concerned, Grantor grants unto
Beneficiary a security interest therein and this Instrument is hereby made and
declared to be a security agreement, encumbering each and every item of personal
property (the “Personal Property”) included herein, in compliance with the
provisions of the Uniform Commercial Code as enacted in the applicable
jurisdiction as set forth in Section 3.04 below (the “UCC”). Beneficiary may
exercise any or all of the remedies of a secured party under the Uniform
Commercial Code with respect to any personal property. Any notification required
by the UCC shall be deemed reasonably and properly given if sent in accordance
with the notice provisions of this Instrument at least ten (10) days before any
sale or other disposition of the Personal Property. Disposition of the Personal
Property shall be deemed

 

13



--------------------------------------------------------------------------------

commercially reasonable if made pursuant to a public sale advertised at least
twice in a newspaper of general circulation in the community where the Property
is located. It shall be deemed commercially reasonable for Beneficiary to
dispose of the Personal Property without giving any warranties as to the
Personal Property and specifically disclaiming all disposition warranties. A
financing statement or statements affecting all of said personal property
aforementioned, shall be appropriately filed. The remedies for any violation of
the covenants, terms and conditions of the security agreement herein contained
shall be (i) as prescribed herein with respect to the Property, or (ii) as
prescribed by general law, or (iii) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in said UCC, all at
Beneficiary’s sole election. Grantor and Beneficiary agree that the filing of
such financing statement(s) in the records normally having to do with personal
property shall never be construed as in any way derogating from or impairing
this declaration and hereby stated intention of Grantor and Beneficiary that
everything used in connection with the production of income from the Property
and/or adapted for use therein and/or which is described or reflected in this
Instrument, is to the full extent provided by law, and at all times and for all
purposes and in all proceedings both legal or equitable shall be, regarded as
part of the real estate irrespective of whether (i) any such item is physically
attached to the Improvements, (ii) serial numbers are used for the better
identification of certain items capable of being thus identified in a recital
contained herein, or (iii) any such item is referred to or reflected in any such
financing statement(s) so filed at any time. Similarly, the mention in any such
financing statement(s) of the rights in and to (1) the proceeds of any fire
and/or hazard insurance policy, or (2) any award in eminent domain proceedings
for a taking or for loss of value, or (3) Grantor’s interest as lessor in any
present or future lease or rights to income growing out of the use and/or
occupancy of the Property, whether pursuant to lease or otherwise, shall never
be construed as in any way altering any of the rights of Beneficiary as
determined by this Instrument, subject to the provisions of the Credit
Agreement, or impugning the priority of Beneficiary’s lien granted hereby or by
any other recorded document, but such mention in such financing statement(s) is
declared to be for the protection of Beneficiary in the event any court shall at
any time hold with respect to the foregoing (1), (2) or (3), that notice of
Beneficiary’s priority of interest to be effective against a particular class of
persons, must be filed in the UCC records.

(b) Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) correct legal name
(including, without limitation, punctuation and spacing) indicated on the public
record of Grantor’s jurisdiction of organization, identity or corporate
structure, residence or chief executive office and jurisdiction of organization
are as set forth in Subsection 1.10(c) hereof; (ii) Grantor (that is, “Debtor”)
has been using or operating under said name, identity or corporate structure
without change for the time period set forth in Subsection 1.10(c) hereof, and
(iii) the location of the Personal Property secured by this Instrument is upon
the Land (except that the books and records related to the Property may be
stored and maintained at another site). Grantor covenants and agrees that
Grantor shall not change any of the matters addressed by clauses (i) or (iii) of
this Subsection 1.10(b) unless it has given Beneficiary thirty (30) days prior
written notice of any such change and has executed or authorized at the request
of Beneficiary such additional financing statements or other instruments in such
jurisdictions as Beneficiary may deem necessary or advisable in its sole
discretion to prevent any filed financing statement from becoming misleading or
losing its perfected status.

 

14



--------------------------------------------------------------------------------

(c) The information contained in this Subsection 1.10(c) is provided in order
that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the State of Colorado, for instruments to be
filed as financing statements. The names of the “Debtor” and the “Secured
Party”, the identity or corporate structure, jurisdiction of organization,
organizational number, federal tax identification number, and residence or chief
executive office of “Debtor”, and the time period for which “Debtor” has been
using or operating under said name and identity or corporate structure without
change, are as set forth in Schedule 1 of Exhibit “C” attached hereto and by
this reference made a part hereof; the mailing address of the “Secured Party”
from which information concerning the security interest may be obtained, and the
mailing address of “Debtor”, are as set forth in Schedule 2 of Exhibit “C”
attached hereto; and a statement indicating the types, or describing the items,
of Personal Property secured by this Instrument is set forth hereinabove.

(d) Exhibit “C” correctly sets forth all names and tradenames that Grantor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Grantor over the last five years.

(e) The Grantor hereby covenants and agrees that:

(1) Grantor shall not merge or consolidate into, or transfer any of the Property
to, any other person or entity except as permitted under the Credit Agreement.

(2) Grantor shall, at any time and from time to time, take such steps as
Beneficiary may reasonably request for Beneficiary (A) to obtain an
acknowledgment, in form and substance reasonably satisfactory to Beneficiary, of
any bailee having possession of any of the Property, stating that the bailee
holds possession of such Property on behalf of Beneficiary, (B) to obtain
“control” of any investment property, deposit accounts, letter-of-credit rights,
or electronic chattel paper (as such terms are defined by the UCC with
corresponding provisions thereof defining what constitutes “control” for such
items of collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to Beneficiary, and (C) otherwise to insure
the continued perfection and priority of the Beneficiary’s security interest in
any of the Property and of the preservation of its rights therein. If Grantor
shall at any time, acquire a “commercial tort claim” (as such term is defined in
the UCC) with respect to the Property or any portion thereof, Grantor shall
promptly notify Beneficiary thereof in writing, providing a reasonable
description and summary thereof, and shall execute a supplement to this
Instrument in form and substance acceptable to Beneficiary granting a security
interest in such commercial tort claim to Beneficiary.

(3) Grantor hereby authorizes Beneficiary, its counsel or its representative, at
any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Property or any portion thereof in
such jurisdictions as Beneficiary may deem necessary or desirable in order to
perfect the security interests granted by Grantor under this Instrument or any
other Loan Document, and such financing statements may contain, among other
items as Beneficiary may deem advisable to include therein, the federal tax
identification number of Grantor.

 

15



--------------------------------------------------------------------------------

(4) Grantor shall not license, lease, sell or otherwise transfer any of the
general intangibles to any third party during the term of this Instrument and
the Credit Agreement without the prior written consent of the Beneficiary (which
consent may be withheld in the Beneficiary’s sole discretion); and the Grantor
will continue to use all trademarks, service marks and trade names in a
consistent manner and shall take all steps necessary to properly maintain any
formal registrations on the general intangibles, and to defend and enforce them,
for the term of this Instrument and the Credit Agreement.

1.11 Further Assurances; After-Acquired Property. At any time and from time to
time, upon request by Beneficiary, Grantor will make, execute and deliver or
cause to be made, executed and delivered, to Beneficiary and, where appropriate,
cause to be recorded and/or filed and from time to time thereafter to be
rerecorded and/or refiled at such time and in such offices and places as shall
be deemed desirable by Beneficiary, any and all such other and further deeds of
trust, security agreements, financing statements, notice filings, continuation
statements, instruments of further assurance, certificates and other documents
as may, in the opinion of Beneficiary, be necessary or desirable in order to
effectuate, complete, or perfect, or to continue and preserve (a) the obligation
of Grantor under the Guaranty, this Instrument, the other Loan Documents and the
Hedge Documents and (b) this Instrument as a first and prior lien upon and
security interest in and to all of the Property, whether now owned or hereafter
acquired by Grantor. Upon any failure by Grantor so to do, Beneficiary may make,
execute, record, file, re-record and/or refile any and all such deeds of trust,
security agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Grantor and Grantor hereby
irrevocably appoints Beneficiary the agent and attorney-in-fact of Grantor so to
do. The lien hereof will automatically attach, without further act, to all after
acquired property attached to and/or used in the operation of the Property or
any part thereof.

1.12 Expenses. Grantor will pay or reimburse Beneficiary, upon demand therefor,
for all reasonable attorney’s fees, costs and expenses incurred by Beneficiary
in any suit, action, legal proceeding or dispute of any kind in which Lenders,
Beneficiary or the holders of the Hedge Obligations is made a party or appears
as party plaintiff or defendant, affecting or arising in connection with the
Secured Obligations secured hereby, this Instrument or the interest created
herein, or the Property, including, but not limited to, the exercise of the
power of sale contained in this Instrument, any condemnation action involving
the Property or any action to protect the security hereof; and any such amounts
paid by Lenders, Beneficiary, the holders of the Hedge Obligations shall be
added to the Secured Obligations secured by the lien of this Instrument.

1.13 Subrogation. Beneficiary shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

1.14 Limit of Validity. If from any circumstances whatsoever fulfillment of any
provision of this Instrument, the Guaranty, the Credit Agreement, the Note, any
other Loan Document or any Hedge Document, at the time performance of such
provision shall be due, shall be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges, then
ipso facto the obligation to be fulfilled shall be reduced to the limit, so that
in no event shall any exaction be possible under this Instrument, the Guaranty,
the Note, the Credit Agreement, any other Loan Document or any Hedge Document be
subject to the

 

16



--------------------------------------------------------------------------------

defense of usury or otherwise transcend or violate applicable law concerning
interest or other charges that is in excess of the current limit, but such
obligation shall be fulfilled to the maximum limit permitted. The provisions of
this Section 1.14 shall control every other provision of this Instrument, the
Guaranty, the Note, the Credit Agreement or any other Loan Document or any Hedge
Document.

1.15 Conveyance of Property. Grantor hereby acknowledges to Beneficiary that
(a) the identity and expertise of Grantor was and continues to be a material
circumstance upon which Beneficiary has relied in connection with, and which
constitute valuable consideration to Beneficiary for, the extending to Borrower
of the loans and other extensions of credit evidenced by the Note and Credit
Agreement, and (b) any change in such identity or expertise could materially
impair or jeopardize the security for the payment of the Secured Obligations
granted to Beneficiary by this Instrument. Grantor therefore covenants and
agrees with Beneficiary, as part of the consideration for the extending to
Grantor of the loans evidenced by the Note, that Grantor shall not convey,
transfer, assign, further encumber or pledge any or all of its interest in the
Property except as permitted under the Credit Agreement.

ARTICLE 2

2.01 Events of Default. The terms “Default” and “Event of Default” as used
herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Grantor hereunder or of Borrower or any other Guarantor under
any of the other Loan Documents when the same shall become due and payable which
is not cured within any grace or notice and cure period provided in the Credit
Agreement or such other Loan Documents, if any, subject to any limitations in
the Credit Agreement on the right of Grantor, Borrower or any other Guarantor to
receive notices of default, or (b) any representation or warranty of Grantor
hereunder proving to be false or incorrect in any material respect upon the date
when made or deemed to have been repeated, or (c) any default in the performance
of the obligations of Grantor or Borrower or any other Person under any of the
Security Documents beyond the expiration of any applicable notice and cure
period, (d) the occurrence of any “Event of Default” under the Credit Agreement
or any other Loan Document, (e) any amendment to or termination of a financing
statement naming Grantor as debtor and Beneficiary as secured party, or any
correction statement with respect thereto, is filed in any jurisdiction by, or
caused by, or at the instance of Grantor or by, or caused by, or at the instance
of any principal, member, general partner or officer of Grantor (collectively,
“Grantor Party”) without the prior written consent of Beneficiary; or (f) in the
event that any amendment to or termination of a financing statement naming
Grantor as debtor and Beneficiary as secured party, or any correction statement
with respect thereto, is filed in any jurisdiction by any party other than a
Grantor

 

17



--------------------------------------------------------------------------------

Party or Beneficiary or Beneficiary’s counsel without the prior written consent
of Beneficiary and Grantor fails to use its best efforts to cause the effect of
such filing to be completely nullified to the reasonable satisfaction
of Beneficiary within ten (10) days after notice to Grantor thereof.

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the entire Secured Obligations secured hereby shall, at the
option of Beneficiary and as permitted by the terms of the Credit Agreement,
immediately become due and payable without notice or demand except as required
by law, time being of the essence of this Instrument.

2.03 Right to Enter and Take Possession.

(a) If an Event of Default shall have occurred and be continuing, Grantor, upon
demand of Beneficiary, shall forthwith surrender to Beneficiary the actual
possession of the Property, and if and to the extent permitted by law,
Beneficiary itself, or by such officers or agents as it may appoint, may enter
and take possession of all the Property (or such portion or portions as
Beneficiary may select) without the appointment of a receiver, or an application
therefor, and may exclude Grantor and its agents and employees wholly therefrom,
and may have joint access with Grantor to the books, papers and accounts of
Grantor.

(b) If Grantor shall for any reason fail to surrender or deliver the Property or
any part thereof after such demand by Beneficiary, Beneficiary may obtain a
judgment or decree conferring upon Beneficiary the right to immediate possession
or requiring Grantor to deliver immediate possession of the Property to
Beneficiary. Grantor will pay to Beneficiary, upon demand, all expenses of
obtaining such judgment or decree, including reasonable compensation to
Beneficiary, its attorneys and agents; and all such expenses and compensation
shall, until paid, be secured by the lien of this Instrument.

(c) Upon every such entering upon or taking of possession, Beneficiary may hold,
store, use, operate, manage and control the Property and conduct the business
thereof and, from time to time, (i) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (ii) insure or keep the Property insured; (iii) lease,
manage and operate the Property and exercise all the rights and powers of
Grantor to the same extent as Grantor could in its own name or otherwise with
respect to the same; and (iv) enter into any and all agreements with respect to
the exercise by others of any of the powers herein granted Beneficiary, all as
Beneficiary from time to time may determine to be in its best interest.
Beneficiary may collect and receive all the rents, issues, profits and revenues
from the Property, including those past due as well as those accruing
thereafter, and, after deducting (1) all expenses of taking, holding, managing
and operating the Property (including compensation for the services of all
persons employed for such purposes); (2) the cost of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions; (3) the cost of such insurance; (4) such taxes, assessments
and other similar charges as Beneficiary may at its option pay; (5) other proper
charges upon the Property or any part thereof; and (6) the reasonable
compensation, expenses and disbursements of the attorneys and agents of
Beneficiary, Beneficiary shall apply the remainder of the monies and proceeds so
received by Beneficiary in accordance with

 

18



--------------------------------------------------------------------------------

Section 12.5 of the Credit Agreement. Beneficiary shall have no obligation to
discharge any duties of a landlord to any tenant or to incur any liability as a
result of any exercise by Beneficiary of any rights under this Instrument or
otherwise. Beneficiary shall not be liable for any failure to collect rents,
issues, profits and revenues from the Property, nor shall Beneficiary be liable
to account for any such rents, issues, profits or revenues unless actually
received by Beneficiary.

(d) Whenever all that is due upon the Secured Obligations and under any of the
terms, covenants, conditions and agreements of this Instrument shall have been
paid, the Lenders have no obligation to make further Loans and the Issuing
Lender has no further obligation to issue Letters of Credit, and all Events of
Default cured, Beneficiary shall surrender possession of the Property to
Grantor, its successors or assigns. The same right of taking possession,
however, shall exist if any subsequent Event of Default shall occur and be
continuing.

2.04 Performance by Beneficiary. If there shall be a Default or Event of Default
in the payment, performance or observance of any term, covenant or condition of
this Instrument, Beneficiary may, so long as such Default or Event of Default
continues, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Beneficiary in connection therewith, shall
be secured hereby and shall be, upon demand, immediately repaid by Grantor to
Beneficiary with interest thereon at the Default Rate. Beneficiary shall be the
sole judge of the necessity for any such actions and of the amounts to be paid.
Beneficiary is hereby empowered to enter and to authorize others to enter upon
the Land or any part thereof for the purpose of performing or observing any such
defaulted term, covenant or condition without thereby becoming liable to Grantor
or any person in possession holding under Grantor.

2.05 Receiver. If an Event of Default shall have occurred and be continuing,
Beneficiary, upon application to a court of competent jurisdiction, shall be
entitled as a matter of strict right without regard to the occupancy or value of
any security for the Secured Obligations secured hereby or the solvency of any
party bound for its payment, to the appointment of a receiver to take possession
of and to operate the Property (or such portion or portions as Beneficiary may
select) and to collect and apply the rents, issues, profits and revenues
thereof. The receiver shall have all of the rights and powers permitted under
the laws of the State of Colorado. Grantor will pay to Beneficiary upon demand
all reasonable expenses, including receiver’s fees, attorney’s fees, costs and
agent’s compensation, incurred pursuant to the provisions of this Section 2.05,
and all such expenses shall be secured by this Instrument.

2.06 Enforcement.

(a) If an Event of Default shall have occurred and be continuing, to the extent
permitted by law, Beneficiary, at its option, may effect the foreclosure of this
Instrument by directing the Trustee to sell the Property (or such portion or
portions thereof as Beneficiary may select) at public auction at such time and
place and upon such terms and conditions as may be required or permitted by
applicable law, after having first advertised the time, place and terms of sale
for such period as required by law in a newspaper having general circulation in
the city or county in which the Land being sold lies. At any foreclosure sale,
such portion of the Property as is offered for sale may, at Beneficiary’s
option, be offered for sale for one total price, and the

 

19



--------------------------------------------------------------------------------

proceeds of such sale accounted for in one account without distinction between
the items of security or without assigning to them any proportion of such
proceeds, the Grantor hereby waiving the application of any doctrine of
marshalling.

(b) If an Event of Default shall have occurred and be continuing, Beneficiary
may, in addition to and not in abrogation of the rights covered under
subparagraph (a) of this Section 2.06, either with or without entry or taking
possession as herein provided or otherwise, proceed by a suit or suits in law or
in equity or by any other appropriate proceeding or remedy (i) to enforce
payment of the Secured Obligations or the performance of any term, covenant,
condition or agreement of this Instrument or any other right, and (ii) to pursue
any other remedy available to it, all as Beneficiary shall determine most
effectual for such purposes.

2.07 Purchase by Beneficiary. Upon any foreclosure sale, Beneficiary, on behalf
of the Lenders and the holders of the Hedge Obligations, may bid for and
purchase the Property and shall be entitled to apply all or any part of the
Secured Obligations secured hereby as a credit to the purchase price.

2.08 Application of Proceeds of Sale. The proceeds received by Beneficiary as a
result of the foreclosure sale of the Property or the exercise of any other
rights or remedies hereunder shall be applied in the manner provided for in
Section 12.5 of the Credit Agreement, or as otherwise required by law.

2.09 Grantor as Tenant Holding Over. In the event of any such foreclosure sale
by Beneficiary, Grantor shall be deemed a tenant holding over and shall
forthwith deliver possession to the purchaser or purchasers at such sale or be
summarily dispossessed according to provisions of law applicable to tenants
holding over.

2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Grantor agrees, to the full extent permitted by law, that in case of a Default
or Event of Default, neither Grantor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force and Grantor, for itself and all who may at any time claim
through or under it, hereby waives to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof.

2.11 Waiver of Homestead. Grantor hereby waives and renounces all homestead and
exemption rights provided for by the Constitution and the laws of the United
States and of any state, in and to the Property as against the collection of the
Secured Obligations, or any part hereof.

2.12 Leases; Licensees. Beneficiary, at its option, is authorized to foreclose
this Instrument subject to the rights of any tenants and licensees of the
Property, and the failure to make any such tenants or licensees parties to any
such foreclosure proceedings and to foreclose their rights will not be, nor be
asserted by Grantor to be a defense to any proceedings instituted by Beneficiary
to collect the sums secured hereby.

 

20



--------------------------------------------------------------------------------

2.13 Discontinuance of Proceedings and Restoration of the Parties. In case
Beneficiary shall have proceeded to enforce any right, power or remedy under
this Instrument by foreclosure, entry or otherwise, and such proceedings shall
have been discontinued or abandoned for any reason, or shall have been
determined adversely to Beneficiary, then and in every such case Grantor and
Beneficiary shall be restored to their former positions and rights hereunder,
and all rights, powers and remedies of Beneficiary shall continue as if no such
proceeding had been taken.

2.14 Remedies Cumulative. No right, power or remedy conferred upon or reserved
to Beneficiary by this Instrument is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be exercised against Grantor as Beneficiary
may select and shall be in addition to any other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or by statute. No act
of Beneficiary shall be construed as an election to proceed under any particular
provision of any Loan Document to the exclusion of any other provision in the
same or any other Loan Document, or as an election of remedies to the exclusion
of any other remedy which may then or thereafter be available to Beneficiary.

2.15 Waiver.

(a) No delay or omission of Beneficiary, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy
or shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Beneficiary may be exercised from time to time and as often as may be deemed
expedient by Beneficiary. No consent or waiver, expressed or implied, by
Beneficiary to or of any Default or Event of Default by Grantor in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other Default or Event of Default in the
performance of the same or any other obligations of Grantor hereunder. Failure
on the part of Beneficiary, the Lenders or any holder of the Hedge Obligations
to complain of any act or failure to act or to declare a Default or Event of
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Beneficiary, any Lender or any holder of the Hedge Obligations of
Beneficiary’s rights hereunder or impair any rights, powers or remedies
consequent on any Default or Event of Default by Grantor. Beneficiary’s
acceptance of any payment with knowledge of the existence of a Default or Event
of Default by Grantor shall not constitute a waiver by Beneficiary, any Lender
or any holder of the Hedge Obligations of Beneficiary’s rights hereunder or
impair any rights, powers or remedies consequent on any Default or Event of
Default by Grantor.

(b) If Lenders or Beneficiary on behalf of the Lenders, or any holder of the
Hedge Obligations (i) grant forbearance or an extension of time for the payment
of any sums secured hereby; (ii) take other or additional security for the
payment of any sums secured hereby; (iii) waive or do not exercise any right
granted herein or in the Note, the Credit Agreement, any other Loan Document or
any Hedge Document; (iv) release any part of the Property from the lien of this
Instrument or otherwise change any of the terms, covenants, conditions or
agreements of the Note, this Instrument, any other Loan Document or any Hedge
Document; (v) consent to the filing of any map, plat or replat affecting the
Property; (vi) consent to the granting of any

 

21



--------------------------------------------------------------------------------

easement or other right affecting the Property; or (vii) make or consent to any
agreement subordinating the lien hereof, any such act or omission shall not
release, discharge, modify, change or affect the original liability under the
Note, the Credit Agreement, the Guaranty, this Instrument or any other
obligation of Grantor, or any subsequent purchaser of the Property or any part
thereof, or any maker, co-signer, endorser, surety or guarantor; nor shall any
such act or omission preclude Beneficiary from exercising any right, power or
privilege herein granted or intended to be granted in the event of any Default
then made or of any subsequent Default; nor, except as otherwise expressly
provided in an instrument or instruments executed by Beneficiary, shall the lien
of this Instrument be altered thereby. In the event of the sale or transfer by
operation of law or otherwise of all or any part of the Property, Beneficiary,
without notice, is hereby authorized and empowered to deal with any such vendee
or transferee with reference to the Property or the Secured Obligations secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

2.16 Suits to Protect the Property. Beneficiary shall have power (a) to
institute and maintain such suits and proceedings as it may deem expedient to
prevent any impairment of the Property by any acts which may be unlawful or in
violation of this Instrument, (b) to preserve or protect its interest in the
Property and in the rents, issues, profits and revenues arising therefrom, and
(c) to restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with such enactment, rule or order
would impair the security hereunder or be prejudicial to the interest of Lenders
or the holders of the Hedge Obligations.

2.17 Beneficiary May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor, its creditors or its property, Beneficiary,
to the extent permitted by law, shall be entitled to file such proofs of claim
and other documents as may be necessary or advisable in order to have the claims
of Beneficiary, Lenders and the holders of the Hedge Obligations allowed in such
proceedings for the entire amount due and payable by Grantor under this
Instrument at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Grantor hereunder after
such date.

2.18 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT, GRANTOR
EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF BENEFICIARY, THE LENDERS AND/OR THE
HOLDERS OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS AND, TO
THE EXTENT PERMITTED BY LAW, THE POWER OF BENEFICIARY TO CAUSE TRUSTEE TO SELL
THE PROPERTY BY NONJUDICIAL FORECLOSURE UPON DEFAULT BY GRANTOR AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT PERMITTED BY
LAW, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF
THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH
AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO

 

22



--------------------------------------------------------------------------------

NOTICE AND TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY BENEFICIARY OF ANY RIGHT
OR REMEDY HEREIN PROVIDED TO BENEFICIARY, EXCEPT SUCH NOTICE AS IS SPECIFICALLY
REQUIRED TO BE PROVIDED IN THIS INSTRUMENT OR BY APPLICABLE LAW;
(C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS
INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND THEIR PROVISIONS HAVE BEEN EXPLAINED
FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE
PRIOR TO EXECUTING THIS INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE
AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND
WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN TRANSACTION.

2.19 Claims Against Beneficiary, Lenders and Holders of Hedge Obligations. No
action at law or in equity shall be commenced, or allegation made, or defense
raised, by Grantor against Beneficiary, the Lenders or any holder of the Hedge
Obligations for any claim under or related to this Instrument, the Note, the
Credit Agreement, the Guaranty or any other instrument, document, transfer,
conveyance, assignment or loan agreement given by Grantor with respect to the
Secured Obligations secured hereby, or related to the conduct of the parties
thereunder, unless written notice of such claim, expressly setting forth the
particulars of the claim alleged by Grantor, shall have been given to
Beneficiary within sixty (60) days from and after the initial awareness of
Grantor of the event, omission or circumstances forming the basis of Grantor for
such claim. Any failure by Grantor to timely provide such written notice to
Beneficiary shall constitute a waiver by Grantor of such claim.

2.20 [Intentionally Omitted].

2.21 Indemnification; Subrogation; Waiver of Offset.

(a) Grantor shall indemnify, defend and hold Beneficiary, the Lenders and the
holders of the Hedge Obligations harmless for, from and against any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Beneficiary’s reasonable attorneys’ fees, together
with reasonable appellate counsel fees, if any) of whatever kind or nature which
may be asserted against, imposed on or incurred by Beneficiary, or the Lenders
or the holders of the Hedge Obligations in connection with the Secured
Obligations, this Instrument, the Property, or any part thereof, or the exercise
by Beneficiary of any rights or remedies granted to it under this Instrument;
provided, however, that nothing herein shall be construed to obligate Grantor to
indemnify, defend and hold harmless Beneficiary, the Lenders or the holders of
the Hedge Obligations for, from and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs and
expenses asserted against, imposed on or incurred by Beneficiary or a Lender by
reason of such Person’s willful misconduct or gross negligence if a judgment is
entered against Beneficiary, a Lender or a holder of a Hedge Obligation by a
court of competent jurisdiction after the expiration of all applicable appeal
periods.

(b) If Beneficiary, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against
Beneficiary, a Lender or

 

23



--------------------------------------------------------------------------------

a holder of a Hedge Obligation concerning the Secured Obligations, this
Instrument, the Property, or any part thereof, or any interest therein, or the
construction, maintenance, operation or occupancy or use thereof, then Grantor
shall indemnify, defend and hold such Person harmless for, from and against all
liability by reason of said litigation or claims, including reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any) and
expenses incurred by such Person in any such litigation or claim, whether or not
any such litigation or claim is prosecuted to judgment; provided, however, that
nothing in this Section 2.21(b) shall be construed to obligate Grantor to
indemnify, defend and hold harmless Beneficiary, a Lender or a holder of a Hedge
Obligation for, from and against any and all liabilities or claims imposed on or
incurred by such Person by reason of such Person’s willful misconduct or gross
negligence if a judgment is entered against such Person by a court of competent
jurisdiction after expiration of all applicable appeal periods. If Beneficiary
commences an action against Grantor to enforce any of the terms hereof or to
prosecute any breach by Grantor of any of the terms hereof or to recover any sum
secured hereby, Grantor shall pay to Beneficiary its reasonable attorneys’ fees
(together with reasonable appellate counsel, fees, if any) and expenses. The
right to such attorneys’ fees (together with reasonable appellate counsel fees,
if any) and expenses shall be deemed to have accrued on the commencement of such
action, and shall be enforceable whether or not such action is prosecuted to
judgment. If Grantor breaches any term of this Instrument, Beneficiary may
engage the services of an attorney or attorneys to protect its rights hereunder,
and in the event of such engagement following any breach by Grantor, Grantor
shall pay Beneficiary reasonable attorneys’ fees (together with reasonable
appellate counsel fees, if any) and expenses incurred by Beneficiary, whether or
not an action is actually commenced against Grantor by reason of such breach.
All references to “attorneys” in this Subsection and elsewhere in this
Instrument shall include without limitation any attorney or law firm engaged by
Beneficiary and Beneficiary’s in-house counsel, and all references to “fees and
expenses” in this Subsection and elsewhere in this Instrument shall include
without limitation any fees of such attorney or law firm and any allocation
charges and allocation costs of Beneficiary’s in-house counsel.

(c) A waiver of subrogation shall be obtained by Grantor from its insurance
carrier and, consequently, Grantor waives any and all right to claim or recover
against Beneficiary, the Lenders, the holders of the Hedge Obligations and each
of their respective officers, employees, agents and representatives, for loss of
or damage to Grantor, the Property, Grantor’s property or the property of others
under Grantor’s control from any cause insured against or required to be insured
against by the provisions of this Instrument.

(d) ALL SUMS PAYABLE BY GRANTOR HEREUNDER SHALL BE PAID WITHOUT NOTICE (EXCEPT
AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF, DEDUCTION OR
DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION,
AND THE SECURED OBLIGATIONS AND LIABILITIES OF GRANTOR HEREUNDER SHALL IN NO WAY
BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF: (I) ANY DAMAGE TO OR
DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE PROPERTY OR ANY PART
THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR INTERFERENCE WITH ANY USE OF
THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE DEFECT OR ENCUMBRANCE OR ANY
EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE LAND OR ANY PART THEREOF

 

24



--------------------------------------------------------------------------------

BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION, OR OTHER LIKE
PROCEEDING RELATING TO BENEFICIARY, THE LENDERS OR ANY HOLDER OF THE HEDGE
OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY ANY RECEIVER
OF BENEFICIARY, OR BY ANY COURT, IN SUCH PROCEEDING; (V) ANY CLAIM WHICH GRANTOR
HAS, OR MIGHT HAVE, AGAINST BENEFICIARY, THE LENDERS OR ANY HOLDER OF THE HEDGE
OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE ON THE PART OF BENEFICIARY, THE LENDERS
OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO PERFORM OR COMPLY WITH ANY OF THE
TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH GRANTOR; OR (VII) ANY OTHER
OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER
OR NOT GRANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING. GRANTOR
WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO ANY
ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF ANY SUM SECURED
HEREBY AND PAYABLE BY GRANTOR.

2.22 Revolving Credit/Future Advance. This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. Advances under the Note are subject to the terms and
provisions of the Credit Agreement and the other Security Documents. Grantor
acknowledges that the Secured Obligations may increase or decrease from time to
time and that if the outstanding balance of the Secured Obligations is ever
repaid to zero the security title and security interest created by this
Instrument shall not be deemed released or extinguished by operation of law or
implied intent of the parties. This Instrument shall remain in full force and
effect as to any further advances under the Credit Agreement made after any such
zero balance until the Secured Obligations are paid in full, all agreements to
make further advances or issue letters of credit have been terminated and this
Instrument has been canceled of record. Grantor waives the operation of any
applicable statutes, case law or regulation having a contrary effect.

ARTICLE 3

3.01 Successors and Assigns. This Instrument shall inure to the benefit of and
be binding upon Grantor, Beneficiary and their respective heirs, executors,
legal representatives, successors and assigns. Whenever a reference is made in
this Instrument to Grantor or Beneficiary such reference shall be deemed to
include a reference to the heirs, executors, legal representatives, successors
and assigns of Grantor or Beneficiary.

3.02 Terminology. All personal pronouns used in this Instrument whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. Titles and Articles are for
convenience only and neither limit nor amplify the provisions of this Instrument
itself, and all references herein to Articles, Sections or subsections thereof,
shall refer to the corresponding Articles, Sections or subsections thereof, of
this Instrument unless specific reference is made to such Articles, Sections or
subsections thereof of another document or instrument.

 

25



--------------------------------------------------------------------------------

3.03 Severability. If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.04 Applicable Law. This Instrument will be governed by the substantive laws of
the State of Colorado, without giving effect to its principles of choice of law
or conflicts of law (except with respect to choice of law or conflicts of law
provisions of its Uniform Commercial Code), and the laws of the United States
applicable to transactions in the State of Colorado. Should any obligation or
remedy under this Instrument be invalid or unenforceable pursuant to the laws
provided herein to govern, the laws of any other state referred to herein or of
another state whose laws can validate and apply thereto shall govern.

3.05 Notices. Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered if given and delivered as provided
in the Guaranty if given to Grantor or as provided in the Credit Agreement if
given to Beneficiary.

3.06 Conflict with Credit Agreement Provisions. Grantor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control, except
that the foregoing shall in no way limit Beneficiary’s remedies set forth herein
upon a Default or Event of Default.

3.07 Assignment. This Instrument is assignable by Beneficiary, and any
assignment hereof by Beneficiary shall operate to vest in the assignee all
rights and powers herein conferred upon and granted to Beneficiary.

3.08 Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Grantor under this Instrument, and any and
all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09 Grantor. Unless the context clearly indicates otherwise, as used in this
Instrument, “Grantor” means the grantors named in recitals hereof or any of
them. The obligations of Grantor hereunder shall be joint and several. If any
Grantor, or any signatory who signs on behalf of any Grantor, is a corporation,
partnership or other legal entity, Grantor and any such signatory, and the
person or persons signing for it, represent and warrant to Beneficiary that this
instrument is executed, acknowledged and delivered by Grantor’s duly authorized
representatives.

3.10 Place of Payment; Forum; Waiver of Jury Trial. All Secured Obligations
which may be owing hereunder at any time by Borrower or Grantor shall be payable
at the place designated in the Credit Agreement (or if no such designation is
made, at the address of Beneficiary indicated at the end of this Instrument).
Grantor hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the non-exclusive jurisdiction of any state court,
or any United States federal court, sitting in the county in which the Secured
Obligations are payable, and to the non-exclusive jurisdiction of any state
court or any United States federal court sitting in the state in which any of
the Property is located, over any

 

26



--------------------------------------------------------------------------------

suit, action or proceeding arising out of or relating to this Instrument or the
Secured Obligations. Grantor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that Grantor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum. Grantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding may, to the extent permitted by
applicable law, be made by certified or registered mail, return receipt
requested, directed to Grantor at its address stated in the first paragraph of
this Instrument, or at a subsequent address of Grantor of which Beneficiary
received actual notice from Grantor in accordance with the Credit Agreement, and
service so made shall be completed five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Beneficiary to serve process
in any manner permitted by law or limit the right of Beneficiary to bring
proceedings against Grantor in any other court or jurisdiction. TO THE FULLEST
EXTENT PERMITTED BY LAW, GRANTOR KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS INSTRUMENT OR ANY OTHER LOAN
DOCUMENT. GRANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS WAIVER.

ARTICLE 4– STATE SPECIFIC PROVISIONS

4.01 Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 4 and the other terms and conditions of
this Instrument, the terms and conditions of this Article 4 shall control and be
binding.

4.02 Future Advances. This Instrument is given to secure not only the existing
Secured Obligations, but also such future advances, whether such advances are
obligatory or are to be made at the option of Beneficiary or the holder hereof,
or otherwise as are made within twenty (20) years from the date hereof, to the
same extent as if such future advances were made on the date of the execution of
this Instrument. The total amount of Secured Obligations that may be so secured
by this Instrument may be increased or decreased from time to time (as set forth
in the Credit Agreement), but the total unpaid balance so secured at any one
time shall not exceed the face amount of the Secured Obligations secured by this
Instrument on the date hereof, plus interest thereon, and any disbursements made
for the payment of Impositions and any other liens, assessments and charges of
every character (the “Other Charges”), insurance premiums, or other costs to be
incurred hereunder, with interest on such disbursements at the rate set forth in
the Credit Agreement, plus any increases in the principal balance as the result
of negative amortization or deferred interest, if any. It is agreed that any
additional sum or sums advanced by Beneficiary pursuant to the terms hereof or
pursuant to the Credit Agreement shall be equally secured with and have the same
priority as the original Secured Obligations and shall be subject to all of the
terms, provisions and conditions of this Instrument, whether or not such
additional loans or advances are evidenced by other promissory notes or other
guaranties of Grantor and whether or not identified by a recital that it or they
are secured by this Instrument.

 

27



--------------------------------------------------------------------------------

4.03 State-Specific Provisions.

(a) The assignments of Leases and Revenues set forth in this Instrument are not
intended to constitute payment to Beneficiary or Lenders unless Grantor’s
license to collect Revenues is terminated, and then only to the extent that the
Revenues are actually received by Beneficiary or any Lender (as opposed to
constituting a portion of the voluntary payments of any amounts due under the
Guaranty or the other Loan Documents) and are not used for the operation or
maintenance of the Property or for the payment of costs and expenses in
connection therewith, taxes, assessments, water charges, sewer rents, and other
charges levied, assessed or imposed against the Property, insurance premiums,
costs and expenses with respect to any litigation affecting the Property, the
leases, the concessions, and the rent, any wages and salaries of employees,
commissions of agents and attorneys fees. It is further the intent of Grantor,
Beneficiary and Lenders that the Revenues hereby absolutely assigned are no
longer, during the term of this Instrument, property of Grantor or property of
any estate of Grantor as defined in 11 U.S.C. § 541 and shall not constitute
collateral, cash or otherwise, of Grantor. The term Revenues as used herein
shall mean the gross rents without deduction or offsets of any kind.

(b) BY EXECUTION OF THIS INSTRUMENT AND TO THE FULL EXTENT PERMITTED BY LAW,
GRANTOR EXPRESSLY WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND
FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR
THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO
JUDICIAL HEARING PRIOR TO THE EXERCISE BY AGENT OF (1) INTENT TO ACCELERATE THE
LOAN, OR (2) ACCELERATION OF THE LOAN.

4.04 Fixture Filing. This Instrument constitutes a fixture filing, and as such,
covers all items of the Property that are or become fixtures on the Land or the
Improvements.

4.05 Appointment of Receiver. Beneficiary shall be entitled, as a matter of
absolute right and without regard to the value of any security for the Secured
Obligations or the solvency of any person liable therefor, to the appointment of
a receiver for the Property upon ex parte application to any court of competent
jurisdiction. Grantor waives any right to any hearing prior to the appointment
of a receiver. Such receiver and his agents shall be empowered: (i) to take
possession of the Property and any businesses conducted by Grantor or any other
person thereon and any business assets used in connection therewith; (ii) to
exclude Grantor and Grantor’s agents, servants and employees from the Property;
(iii) to collect the rents, issues, profits and income therefrom; (iv) to
complete any construction which may be in progress; (v) to do such maintenance
and make such repairs and alterations as the receiver deems necessary; (vi) to
use all stores of materials, supplies and maintenance equipment on the Property
and replace such items at the expense of the receivership estate; (vii) to pay
all taxes and assessments against the Property, all premiums for insurance
thereon, all utility and other operating expenses, and all sums due under any
prior or subsequent encumbrance; and (viii) generally to do anything which
Grantor could legally do if Grantor were in possession of the Property. All
expenses incurred by the receiver or his agents shall constitute a part of the
Secured Obligations. Any revenues collected by the receiver shall be applied
first to the expenses of the receivership, including attorneys’ fees incurred by
the receiver and by Beneficiary, together with interest thereon at the default
rate under the Note from the date incurred until repaid, and the balance shall
be applied

 

28



--------------------------------------------------------------------------------

toward the Secured Obligations or in such other manner as the court may direct.
Unless sooner terminated with the express consent of Beneficiary, any such
receivership will continue until the Secured Obligations have been discharged in
full, or until title of the Property has passed after foreclosure sale.

4.06 Foreclosure. Notwithstanding anything to the contrary contained in this
Instrument, the following provisions shall apply with respect to foreclosure
proceedings:

(a) Judicial Foreclosure. If an Event of Default shall occur and be continuing,
Beneficiary may elect to commence a civil action pursuant to the Colorado Rules
of Civil Procedure to foreclose this Instrument and cause the sale of the
Property by applicable law. The officer appointed by a judgment of foreclosure
to sell the Property may sell the Property at the time and place of sale fixed
by it in a notice of sale, at public auction to the highest bidder and as
otherwise provided by law. Such officer shall promptly comply with all notice
and other requirements of the laws then in force with respect to such sales and
may postpone any foreclosure or other sale of the Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale.
Without further notice, the officer appointed to sell the Property may make such
sale at the time fixed by the last postponement, or may, in its discretion, give
a new notice of sale.

(b) Trustee’s Sale. If an Event of Default shall occur and be continuing,
Beneficiary is authorized and empowered, without further notice, to file with
Trustee, a Notice of Election and Demand for Sale, in writing, as provided by
law. After such filing, Trustee may lawfully foreclose and shall foreclose the
lien of this Instrument, and sell and dispose of the Property and all the right,
title, and interest of Grantor therein, at a public auction at any place then
authorized by law as may be specified in the notice of such sale, for the
highest and best price (the “Trustee’s Sale”), public notice having previously
been given to the extent and in a manner required by law. Trustee shall issue,
execute, and deliver a Certificate of Purchase, a Trustee’s Deed (which may be
in the ordinary form of conveyance), or a Certificate of Redemption in the
manner provided by law to the party entitled thereto. Beneficiary may purchase
the Property at the Trustee’s Sale. Any purchaser at the Trustee’s Sale shall
not be responsible for the application of the purchase money. In the event of
any express conflict between the provisions of this Instrument and the
provisions of Colorado Revised Statutes, the provisions of Colorado Revised
Statutes shall apply.

(c) Expenses of Foreclosure. To the extent permitted by applicable law, all
fees, costs and expenses of any kind incurred by Beneficiary or Trustee in
connection with foreclosure of this Instrument, including, without limitation,
the costs of any appraisals of the Property obtained by Beneficiary or Trustee,
all costs of any receivership for the Property advanced by Beneficiary or
Trustee, and all attorneys’ and consultants’ fees incurred by Beneficiary or
Trustee, appraisers’ fees, outlays for documentary and expert evidence,
stenographers’ charges, publication costs and costs (which may be estimates as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examination, title insurance policies and
similar data and assurances with respect to title, as Beneficiary or Trustee may
deem necessary either to prosecute such suit or to evidence to bidders at the
sales that may be had pursuant to such proceedings the true conditions of the
title to or the value of the Property,

 

29



--------------------------------------------------------------------------------

together with and including a reasonable compensation to any government
officials involved in the exercise of remedies hereunder, shall constitute a
part of the Secured Obligations and may be included as part of the amount owing
from Grantor to Beneficiary at any foreclosure sale.

(d) Proceeds of Foreclosure Sale. Notwithstanding the provisions of this
Instrument to the contrary, the proceeds of any foreclosure sale of the Property
shall be distributed and applied as provided for in the Credit Agreement, except
as otherwise expressly required by law.

(e) Insurance Upon Foreclosure. In case of an insured loss after judicial
foreclosure or Trustee’s sale proceedings have been instituted, the proceeds of
any insurance policy or policies, if not applied to rebuilding or restoring the
Improvements, shall be used to pay the amount due upon the Secured Obligations.
In the event of judicial foreclosure, Beneficiary is hereby authorized, without
the consent of Grantor, to assign any and all insurance policies to the
purchaser at the sale, or to take such other steps as Beneficiary or Trustee may
deem advisable to cause the interest of such purchaser to be protected by any of
the said insurance policies.

(f) No Conflict. Nothing in this Section dealing with foreclosure procedures or
specifying particular actions to be taken by Beneficiary or by Trustee or any
other official shall be deemed to contradict or add to the requirements and
procedures now or hereafter specified by Colorado law, and any such
inconsistency shall be resolved in favor of Colorado law applicable at the time
of foreclosure.

4.07 Additional Waivers. To the full extent that the covenants and waivers
contained in this Section 4.07 are permitted by law, but not otherwise, Grantor
hereby waives any and all rights under, and covenants and agrees that it will
not at any time insist upon or plead or in any manner whatsoever claim or take
advantage of, any stay, exemption, moratorium or extension law hereafter in
effect or any law now or hereafter in effect providing for the valuation or
appraisement of the Property or any part thereof prior to any sale or sales
thereof, and Grantor will not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power or remedy
herein or otherwise granted or delegated to Trustee or Beneficiary, but will
suffer and permit the execution of every such right, power and remedy as though
no such law or laws have been made or enacted.

4.08 Release of Instrument. Upon payment of all amounts secured by this
Instrument, Beneficiary shall cause Trustee to release this Instrument. Grantor
shall pay all costs of recordation and shall pay the statutory Trustee’s fees.
If Beneficiary does not produce the original Note as aforesaid, then Beneficiary
shall obtain, at Beneficiary’s expense, and file any lost instrument bond
required by Trustee to effect the release of this Instrument.

4.09 Borrower’s Right to Cure Default. Whenever foreclosure is commenced for
nonpayment of any sums due hereunder, the owners of the Property or parties
liable hereon shall be entitled to cure said defaults in accordance with C.R.S.
38-38-104. Upon such payment, this Instrument and the obligations secured hereby
shall remain in full force and effect as though no acceleration had occurred,
and the foreclosure proceedings shall be discontinued.

 

30



--------------------------------------------------------------------------------

4.10 Additional Remedy Provisions.

(a) No Waiver of Remedies. Beneficiary may resort to any remedies and the
security given by the Guaranty, this Instrument or the other Loan Documents in
whole or in part, and in such portions and in such order as determined by
Beneficiary’s sole discretion. No such action shall in any way be considered a
waiver of any rights, benefits or remedies evidenced or provided by the
Guaranty, this Instrument or any of the other Loan Documents. The failure of
Beneficiary to exercise any right, remedy or option provided in the Guaranty,
this Instrument or any of the other Loan Documents shall not be deemed a waiver
of such right, remedy or option or of any covenant or obligation secured by the
Guaranty, this Instrument or the other Loan Documents. No acceptance by
Beneficiary of any payment after the occurrence of any Event of Default and no
payment by Beneficiary of any obligation for which Grantor is liable hereunder
shall be deemed to waive or cure any Event of Default with respect to Grantor’s
liability to pay such obligation. No sale of all or any portion of the Property,
no forbearance on the part of Beneficiary, and no extension of time for the
payment of the whole or any portion of the Secured Obligations or any other
indulgence given by Beneficiary to Grantor, shall operate to release or in any
manner affect the interest of Beneficiary, any Lender or any holder of the Hedge
Obligations in the remaining Property or the liability of Grantor to pay the
Secured Obligations or the liability of Grantor under the Guaranty. No waiver by
Beneficiary shall be effective unless it is in writing and then only to the
extent specifically stated. All costs and expenses of Beneficiary and Lenders in
exercising their rights and remedies under this Instrument (including reasonable
attorneys’ fees and disbursements to the extent permitted by law), shall be paid
by Grantor immediately upon notice from Beneficiary, and such costs and expenses
shall constitute a portion of the Secured Obligations and shall be secured by
this Instrument. The interests and rights of Beneficiary, any Lender or any
holder of the Hedge Obligations under the Guaranty, this Instrument or in any of
the other Loan Documents shall not be impaired by any indulgence, including
(i) any renewal, extension or modification which Beneficiary or any Lender may
grant with respect to any of the Secured Obligations, (ii) any surrender,
compromise, release, renewal, extension, exchange or substitution which
Beneficiary, any Lender, or any holder of the Hedge Obligations may grant with
respect to the Property or any portion thereof; or (iii) any release or
indulgence granted to any maker, endorser, guarantor or surety of any of the
Secured Obligations.

(b) Maturity Date. The Secured Obligations have a final maturity date of
March 30, 2015, unless extended as provided in the Credit Agreement.

(c) Notice of Indemnification. GRANTOR ACKNOWLEDGES THAT THIS INSTRUMENT
PROVIDES FOR INDEMNIFICATION OF BENEFICIARY, LENDERS AND HOLDERS OF THE HEDGE
OBLIGATIONS BY GRANTOR. EXCEPT FOR THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD
FAITH, FRAUD, OR ILLEGAL ACTS OF BENEFICIARY, LENDERS, HOLDERS OF THE HEDGE
OBLIGATIONS OR THEIR RESPECTIVE AGENTS, EMPLOYEES OR CONTRACTORS WHICH SHALL BE
EXCLUDED FROM THE INDEMNIFICATION OF GRANTOR, IT IS SPECIFICALLY INTENDED BY
GRANTOR, BENEFICIARY, LENDERS AND THE HOLDERS OF THE HEDGE OBLIGATIONS THAT ALL
INDEMNITY OBLIGATIONS AND LIABILITIES ASSUMED BY GRANTOR HEREUNDER BE WITHOUT
LIMIT AND WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF (INCLUDING PREEXISTING
CONDITIONS), STRICT LIABILITY, OR THE NEGLIGENCE OF ANY PARTY OR PARTIES
(INCLUDING BENEFICIARY, LENDERS AND HOLDERS OF THE HEDGE OBLIGATIONS) WHETHER

 

31



--------------------------------------------------------------------------------

SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR PASSIVE. THE PARTIES
SPECIFICALLY INTEND THAT BENEFICIARY, LENDERS AND THE HOLDERS OF THE HEDGE
OBLIGATIONS ARE TO BE INDEMNIFIED AGAINST THEIR OWN NEGLIGENCE (BUT NOT THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

(d) Waiver. In the event an interest in any of the Property is foreclosed upon
pursuant to a public trustee foreclosure sale, Grantor agrees as follows: to the
extent permitted by law, Grantor agrees that Beneficiary and the Lenders shall
be entitled to seek a deficiency judgment from Grantor and any other party
obligated on the Note equal to the difference between the amount owing on the
Note and the amount for which the Property was sold pursuant to public trustee
foreclosure sale.

4.11 Waiver of Consequential, Punitive and Speculative Damages. Grantor and
Beneficiary agree that, in connection with any action, suit or proceeding
relating to or arising out of this Instrument or any of the other Loan
Documents, each mutually waives to the fullest extent permitted by applicable
law, any claim for consequential, punitive or speculative damages.

4.12 Notice of Insurance Termination/Cancellation. Notwithstanding anything to
the contrary set forth in the Credit Agreement, Borrower and Grantor shall only
be required to provide fifteen (15) days prior written notice of the early
cancellation or termination of any insurance policy covering the Property.

ARTICLE 5– COMPLIANCE WITH CREDIT AGREEMENT

5.01 Representations and Warranties. In addition to the representations and
warranties made by Grantor herein, Grantor hereby makes to Beneficiary and the
Lenders the representations and warranties set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 6.1(c) and (d), 6.2, 6.6,
6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16, 6.17, 6.20, 6.23, 6.25, 6.26, 6.27,
6.28, 6.29, 6.30 and 6.32.

5.02 Covenants and Agreements. Grantor covenants and agrees that so long as any
Loan, Note or Letter of Credit is outstanding that Grantor shall comply with all
of the covenants and agreements set forth in the Credit Agreement applicable to
it, as if it were a party thereto, including, without limitation, those
contained in the following sections: Sections 7.2, 7.3, 7.4(e), 7.5(a), (b),
(c), and (d), 7.6, 7.7 (to the extent required by Section 1.05 hereof), 7.8,
7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1, 8.2, 8.3, 8.4, 8.5, 8.6,
8.8, 8.10, 8.12, 8.13, 8.14, 8.15, 18.9, 21, and 25. For purposes of Sections
7.5(a), (b), (c) and (d) of the Credit Agreement, notice given to Beneficiary by
Borrower shall satisfy any requirement that Grantor deliver notice under the
relevant section.

[SIGNATURES ON NEXT PAGE]

 

32



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

IN WITNESS WHEREOF, Grantor has executed this Instrument as of the day and year
first above written.

 

GRANTOR:

HC-8451 PEARL STREET, LLC

a Delaware limited liability company

By:

 

Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member

  By:   Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its
General Partner     By:  

/s/ JOHN E. CARTER

    Name:   John E. Carter     Title:   Chief Executive Officer

 

33



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

THE STATE OF FLORIDA

  

§

     

§

  

COUNTY OF HILLSBOROUGH

  

§

  

This instrument was acknowledged before me on August 28th, 2012, by John E.
Carter, as Chief Executive Officer of Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, which is the general partner of Carter/Validus
Operating Partnership, LP, a Delaware limited partnership, which is the sole
member of HC-8451 Pearl Street, LLC, a Delaware limited liability company, on
behalf of said limited liability company.

 

(SEAL)

   

/s/ DEMETREA ELLIOTT

   

Notary Public

My Commission Expires:

   

Print Name of Notary:

02/11/2015

   

Demetrea Elliott

 

34



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Parcel A:

Lots 1, 2 and 3, Block 1, Mediplex Thornton Rehabilitation Center Subdivision
recorded in Plat Book F16 at Page 761, County of Adams, State of Colorado.

Together with an access easement across Outlot “C”, Mediplex Thornton
Rehabilitation Center Subdivision, as set forth in Declaration recorded
August 1, 1990 in Book 3697 at Page 634, County of Adams, State of Colorado.

Parcel B:

Lot 1, Block 1, Mediplex Group, Inc., Medical Office Building Subdivision
recorded in Plat Book F17 at Page 122, County of Adams, State of Colorado.

 

EXHIBIT “A” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy File No. 561141CO-L issued by First American
Title Insurance Company to Beneficiary in connection with this Instrument.

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A.

Debtor:

 

  1.

HC-8451 Pearl Street, LLC, a limited liability company organized under the laws
of the State of Delaware. Debtor has been using or operating under said name and
identity or corporate structure without change since August 20, 2012.

Names and Tradenames used within last five years:

None.

Location of all chief executive offices over last five years:

4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607.

Organizational Number: 5201220

 

B.

Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” - PAGE 1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A.

The mailing address of Debtor is:

HC-8451 Pearl Street, LLC

4211 W. Boy Scout Boulevard

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

 

B.

The mailing address of Secured Party is:

KeyBank National Association, as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Daniel Stegemoeller

 

Schedule 2 - Page1